Smith, J.
(dissenting): I find myself unable to agree with the opinion of the majority as it refers to paragraphs 3 and 4 of the syllabus. Briefly stating my views, I am not impressed with the argument that to hold that the evidence in this case proved a violation of the statute would be to hold that the statute was so indefinite as to be unconstitutional. None of the hypothetical cases set out in the opinion impress me.
Almost immediately after the old gentleman was struck by de-1 fendant’s automobile his two grandsons appeared on the scene. I think a fair construction of the statute places the obligation on the defendant, who has injured another while driving an ■ automobile, to give his name and address to any interested party who appears on the scene. Certainly this obligation was as great as though the grandsons had been actually riding in the car with him at the time he was hurt. I agree that a criminal statute should be strictly construed, but it should not be so strictly construed as to defeat the easily ascertained intention of the lawmakers.